Citation Nr: 1201426	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.  

2.  Entitlement to service connection for a heart disorder with aortic valve replacement, including as due to mercury fillings.  

3.  Entitlement to service connection for a dental disorder, claimed as mercury fillings and for VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in support of his claims in August 2010 before the undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for a heart disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had several teeth filled during service and there is no demonstration of dental trauma in service.

2.  The Veteran did not file a claim for dental benefits until September 2007, more than one year after his date of separation from service.  



CONCLUSION OF LAW

Service connection for a dental disorder is not warranted, and the Veteran is not eligible for VA outpatient dental treatment on a one-time completion basis.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has satisfied its VCAA duty to notify by issuing a pre-decisional notice letter in October 2007.  A follow up letter was issued in June 2009.  The October 2007 and June 2009 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

With regard to the Veteran's dental claim, 38 U.S.C.A. §1712(b)(2) requires that a Veteran who served 180 days or more must be provided with a written explanation of 38 U.S.C.A. §1712(b)(1)(B) at the time of discharge.  However, this does not apply to the Veteran because §1712(b)(2) was not published until 1981, and the Veteran was discharged in 1962.  Therefore, the notice provisions in section 1712(b)(2) apply to him.  Woodson v. Brown, 8 Vet. App. 352, 355 (1995).  

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His Social Security Administration (SSA) records have been obtained.  He testified at a Travel Board hearing in August 2010.  

The Veteran has not been afforded a VA examination for the issue being decided on appeal.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  However, there is no allegation of dental trauma in service and the evidence does not establish such an event, injury or disease in service that would cause such trauma, so element 2 of McLendon is not established.  In addition, the Board notes that the case involves a determination of law, not fact, and an examination is therefore neither legally required nor necessary.  

Finally, the Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Acting Veterans Law Judge clearly set forth the issue to be discussed during the August 2010 hearing, but did not make specific suggestions with respect to evidence to submit to substantiate the claim.  However, the Board finds that the Veteran was not prejudiced by this omission.  As noted above, the Veteran received letters in October 2007 and June 2009 that substantially explained what was required to substantiate his dental claim and there is no indication that he does not understand what is necessary to substantiate his claim.  

Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claims; hence, he is not prejudiced by the undersigned Acting Veterans Law Judge not having suggested the submission of overlooked evidence.  Indeed, the Veteran was provided with substantial latitude during the hearing to fully and completely express his views regarding all of his claims, including sometimes veering into unrelated matters.  Moreover, there was no reason for the Judge to make a suggestion concerning additional evidence to submit as the Veteran's representative specifically asked during the hearing whether the Veteran had experienced any trauma to his teeth during service, and the Veteran replied in the negative.  See Hearing T. at 16.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

Finally, as discussed above, VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim, such as when there can be no entitlement to the benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to service connection for a dental disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma, or disease such as to osteomyelitis must be shown for purposes of compensability.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  Fillings are not listed in 38 C.F.R. § 4.150 (2011).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

The Veteran's dental STRs confirm that he received fillings during his period of active duty.  Importantly, the dental STRs fail to show, nor does he contend, any dental trauma during service.  He specifically asserts that he wishes to be service connected for mercury fillings that were installed in service.  His separation examination was silent for any dental or jaw disorder.  The records also fail to show that he sustained any damage to his maxilla or mandible during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for fillings.  Id.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Entitlement to VA outpatient dental treatment

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth (i.e. cavities), replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2011).  Therefore, the Veteran has service connected noncompensable disabilities (treatable carious teeth) solely for the purpose of establishing ability for VA treatment.  Id. 

For Veterans discharged before October 1, 1981, as in this case, they may be authorized any treatment indicated as reasonably necessary for the one time correction of the service connected noncompensable condition, but only if three criteria are satisfied.  38 C.F.R. § 17.161(b)(2)(i).  First, the Veteran must have been discharged under conditions other than dishonorable after a period of 180 days or more of active service.  Id.  The Veteran meets this criterion.  Second, he must apply for treatment within one year of discharge.  Id.  He does not meet this criterion because he filed his claim in September 2007, over 30 years after separation from service.  Third, a VA dental examination must be completed within 14 months after discharge unless delayed through no fault of the Veteran.  Id.  Since the Veteran did not submit his application for benefits until September 2007, the Veteran is not eligible for treatment as a matter of law because he did not submit a timely application for treatment.  38 U.S.C.A. § 1712(b); 38 C.F.R. § 17.161(b).  


ORDER

Service connection for a dental disorder, claimed as mercury fillings and for VA outpatient dental treatment, is denied.  


REMAND

Outstanding VA Treatment Records

In his September 2007 claims form, the Veteran asserted that his heart condition was caused by mercury fillings placed in his teeth in the military.  During his August 2010 hearing, the Veteran discussed a neurologist named "Dr. Vadalli."  Upon thorough review of the claims folder, it appears that the name of the neurologist is actually "Dr. Baldali," and that a full set of records from him do not appear to be associated with the folder.  Rather, there simply appears to be a MSW record that mentions him as as the Veteran's treating physician.  The records in the claims file do not appear to reflect any notes from the Dr. Baldali himself, to include from May 1996, which the Veteran referenced in his testimony.  These records are critical in order to render an appellate decision based on a complete record.  Accordingly, the Board finds that these records are potentially relevant and that additional VA treatment records pertinent to the claim appear outstanding and should be obtained.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA should obtain all outstanding pertinent medical records from VA facilities, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The provisions of 38 U.S.C.A. § 5103A(b)(3) require that VA continue any attempts to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Therefore, on remand, the RO should associate any treatment records that Bay Pines VA Medical Center has from 1993 to the present, to include records from Dr. Baldali.  

VA examinations

At his August 2010 hearing, the Veteran testified that after he served in France, his skin was tanner and that he had previously had a lighter complexion.  He alleged that he worked near where railroad cars spilled a chemical with the word "Orange" in it, and that within six months his skin became more tan.  Later in the hearing, he testified that his skin disorder began after he began taking Coumadin for his heart condition.  Lastly, during the same hearing, he testified that his skin disorder was a lump that was removed from his left armpit, which he attributed to his multiple sclerosis (MS).  He did not testify that he had been diagnosed with any particular skin disorder.  The Veteran asserted prior to his hearing that he thought his skin disorder was caused by exposure to herbicides (hence the "Orange" reference for Agent Orange during his hearing).  The Veteran also testified at his hearing that Dr. Baldali opined in May 1996 that his heart disorder was due to mercury poisoning.  The Veteran somewhat contrarily indicated, however, that his teeth had all been removed in 1993.  

Lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The U.S. Court of Appeals for Veterans Claims has stated that a lay witness may testify as to his or her observations of the features or symptoms exhibited.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Barr, 21 Vet. App. at 308.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).

Given the evidence that the Veteran has a current heart disorder and received fillings containing mercury during service-which is not a disability in and of itself, but may be related to the subsequent cause of a disability-as well as the Veteran's competent hearing testimony that his former doctor discussed a link between the two, the Board finds that a VA examination and opinion are necessary to ascertain the nature and etiology of any present heart disorder.  In addition, the Board finds that the Veteran is competent to report that he has suffered from various skin symptoms since service until the present time, his somewhat confusing testimony notwithstanding; therefore, a VA examination and opinion are necessary to ascertain the nature and etiology of the claimed skin disorder.  See McLendon.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records and progress reports from the VA medical center in Bay Pines VA Medical Center since 1993, excluding those already associated with the claims folder.  Specifically, the Veteran has referenced records from Dr. Baldali from May 1996, so all treatment records from this clinician 

must be obtained if otherwise not included in any other records obtained from the Bay Pines location.  Document all attempts to obtain these VA records via a memorandum to the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be contacted and requested to provide information concerning the dates and locations during service of where he was exposed to an "orange" liquid, to include Agent Orange or any other chemical.  

3.  Obtain and associate the Veteran's service personnel records with the claims file.

4.  Following the completion of the above, the Veteran should be scheduled for a VA heart examination in order to determine the nature, extent and etiology of the claimed heart disorder.  The claims folder must be made available to the examiner for review.  All indicated tests, if any, should be conducted.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not, i.e., at least a 50 percent or more probability, that any diagnosed heart disorder (or residuals thereof) is etiologically related to an event, injury, or disease in service, including as related to or aggravated by the mercury fillings the Veteran received in service.  A complete rationale should be provided in support of all opinions expressed.  

5.  The Veteran also should be scheduled for a VA dermatological examination to determine the nature and etiology of any skin disorder.  The claims folder must be made available to and reviewed by the examiner.  Indicated tests, if any, should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that any diagnosed skin disorder is etiologically related to an event, injury, or disease in service, including potential herbicide or other chemical exposure.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

6.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


